Case 1:98-cr-00235-RCL Document 939 Filed 05/06/21 Page 1 of 12

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA

v. Case No. 98-cr-235-RCL-5

CHARLES LEONARD HARRISON,

Defendant.

 

 

MEMORANDUM OPINION

After serving four years of his five-year term of supervised release, defendant Charles
Leonard Harrison now moves pro se for early termination of supervised release pursuant to
18 U.S.C. § 3583(e)(1). ECF No. 934. The Government opposes the motion. ECF No. 937. Though
Harrison’s supervising probation officer in the Western District of North Carolina supports his
request for early termination of supervised release, the U.S. Probation Office for the District of
Columbia recommends the Court deny his motion, ECF No. 938. Upon consideration of Harrison’s
motion, ECF No. 934, the Government’s opposition, ECF No. 937, the U.S. Probation Office’s
report, ECF No. 938, and the record herein, the Court will DENY Harrison’s motion, ECF No.
934.

I. BACKGROUND
A. The Heroin-Trafficking Conspiracy
Beginning in 1995, a man named Nuri Lama began importing large quantities of high-

quality heroin from Nepal, Hong Kong, China, and Thailand for distribution in the United States.
Case 1:98-cr-00235-RCL Document 939 Filed 05/06/21 Page 2 of 12

Presentence Investigation Report (“PSR”) { 14.! Lama would then sell the heroin to distributors
in New York City and Washington, D.C. Jd. at § 17. One of the distributors who purchased heroin
from Lama was a man named Walter Henry III, who co-owned a heroin-trafficking business with
defendant Harrison. /d. at J 17 n.6. Together, Harrison and Walter Henry III “made joint decisions
on when and how much heroin to purchase from Lama.” Jd. After Walter Henry III would buy the
heroin directly from Lama, Harrison would then dilute (“cut”) the drug and deliver it to other co-
conspirators so it could be sold to buyers in Washington, D.C. and Baltimore, Maryland. Jd. at
q 18. When Lama eventually pleaded guilty, he admitted that between 1995 and 1998, he provided
Walter Henry III with a total of ten to twelve kilograms of heroin. Jd. at § 21.

During the time Harrison worked with co-conspirators to purchase and distribute heroin,
he carried a gun. /d. at § 18 n.7. At one point, Harrison used it to threaten a store owner who
supplied him with a cutting agent by showing the owner a pistol tucked into his waistband and
telling the owner that someone could “get hurt” by “selling this bad stuff.” Jd.

B. Procedural History

A jury found Harrison guilty of conspiring to possess with intent to distribute and
distributing one kilogram or more of heroin in violation of 21 U.S.C. §§ 846, 841(a)(1),
841(b)(1)(A)(@) and aiding and abetting the same in violation of 18 U.S.C. §2. PSR 48. At
Harrison’s sentencing, on March 20, 2001, the Court found Harrison responsible for conspiring to
distribute over 30 kilograms of heroin. ECF No. 871 at 24. After adding four points for Harrison’s
leadership role in the drug-trafficking organization and two points for Harrison’s possession of a

gun in furtherance of the conspiracy, Harrison was given a total offense level of 44. Jd. With a

 

' Harrison’s PSR was prepared before the entries on the docket for this matter became available
electronically. Accordingly, by separate Order today, the Court has directed the Clerk of Court to file an
electronic copy of the PSR on the docket, subject to the appropriate access restrictions.

2
Case 1:98-cr-00235-RCL Document 939 Filed 05/06/21 Page 3 of 12

Criminal History Category of I, the Sentencing Guidelines provided a sentence of life
imprisonment. PSR 457. The Court sentenced Harrison to life imprisonment, followed by five
years supervised release (if he were ever released), and a $25,000 fine. ECF Min. Entry 3/20/2001.

Harrison appealed his conviction and sentence. ECF No. 503. The D.C. Circuit affirmed
Harrison’s conviction, but it vacated his sentence. See United States v. Stover, 329 F.3d 859, 863
(D.C. Cir. 2003) (per curiam). It held that the Court clearly erred by multiplying the quantity of
heroin involved by four based on the assumption that the drug was diluted and sold at 20% purity.
Id. at 873. Because of this fourfold multiplication, the D.C. Circuit explained, Harrison’s base
offense level under U.S.S.G. § 2D1.1 was improperly increased. Jd. The D.C. Circuit thus vacated
Harrison’s sentence and remanded to this Court for a new drug-quantity calculation. Jd.

At resentencing on August 12, 2004, the Court found Harrison responsible for 27.3
kilograms of heroin. See United States v. Henry, 472 F.3d 910, 913 (D.C. Cir. 2007) (per curiam).
This revised quantity put Harrison’s base offense level at 36. Jd. After adding the same four- and
two-level enhancements, Harrison’s total offense level was 42. Jd. Based this revised total offense
level, the Guidelines provided a range of 360 months’ to life imprisonment. Jd. The Court again
sentenced Harrison to life imprisonment, followed by five years’ supervised release. ECF No. 823
at 2-3.

Harrison appealed his sentence and conviction a second time. ECF No. 734; see Henry,
472 F.3d at 911. He argued in part that this Court violated United States v. Booker, 543 U.S. 220
(2005) when it applied the Guidelines in a mandatory fashion at resentencing. Henry, 472 F.3d at
912. The D.C. Circuit again affirmed Harrison’s conviction but vacated his (re)sentence and
remanded for a second resentencing. /d. It explained that, under Booker, this Court erred “by

applying the Guidelines in a mandatory fashion to increase [Harrison’s] sentence beyond that
Case 1:98-cr-00235-RCL Document 939 Filed 05/06/21 Page 4 of 12

which could have been imposed based solely on the facts found by the jury.” Jd. at 915. And, the
D.C. Circuit held, the Court’s error was not harmless beyond a reasonable doubt. Jd.

At the second resentencing, on June 11, 2008, the Court again sentenced Harrison to life
imprisonment plus five years’ supervised release. ECF Min. Entry 6/11/2008. When Harrison
appealed, the D.C. Circuit held that this Court “painstakingly complied with the procedural
requirements of Booker” and that the sentence imposed was not substantively unreasonable. ECF
No. 857 at 1. It thus affirmed Harrison’s sentence of life imprisonment plus five years’ supervised
release. See id.

Nine years later, in 2017, President Barack Obama granted Harrison’s application for an
executive grant of clemency. See ECF No. 931. In so doing, President Obama commuted
Harrison’s sentence of life imprisonment but left his five-year term of supervised release intact.
Id. After serving 18.5 years in prison, Harrison was released on May 19, 2017. Jd. at 1. His term
of supervision will expire on May 18, 2022. ECF No. 938 at 1.

C. Harrison’s Motion for Early Termination of Supervised Release

Four years into his five-year term of supervised release, Harrison now moves pro se for
early termination of supervised release pursuant to 18 U.S.C. § 3583(e)(1). ECF No. 934.
Harrison gives a handful of reasons in support of his motion. He first notes that he has never been
convicted of a violent crime and has no history of violence during or prior to his incarceration. /d.
at 2-3. Harrison adds that since his release from prison, he has been a productive member of

society. Jd. at 2. He volunteers for a local nonprofit organization, is an active member of a church,

 

* In his motion, Harrison says he seeks relief under 18 U.S.C. § 3564(c). ECF No. 934 at 1. That provision,
however, governs early termination of probation, not of supervised release. See 18 U.S.C. § 3564(c). Given
that the substance of Harrison’s motion seeks early termination of his five-year term of supervised release,
and given that he is not represented by counsel, the Court construes his motion as seeking relief under 18
U.S.C. § 3583(e)(1). See Erickson v. Pardus, 551 U.S. 89, 94 (2007) (“A document filed pro se is ‘to be
liberally construed[.]’”) (quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976)).

4
Case 1:98-cr-00235-RCL Document 939 Filed 05/06/21 Page 5 of 12

owns and operates his own transportation company, and spends quality time with his family. Jd.
Harrison even used his company vehicle to deliver COVID-19 testing kits and other supplies to
hospitals and other facilities in his area. Jd.

The Government opposes Harrison’s motion. ECF No. 937. Though it does not believe he
incurred any violations during his term of supervised release thus far, the Government argues that
Harrison’s “alleged good behavior and contributions to his community” are outweighed by the
seriousness of his criminal conduct. Jd. at 2. Harrison, the Government notes, was a “leader and
organizer in a criminal organization involving the international shipment of kilogram quantities of
high-grade heroin from outside the United States for local distribution.” Jd. The Government also
argues that the seriousness of this conduct is compounded by the fact that Harrison carried a gun
while trafficking heroin. Jd.

At the Court’s direction, the U.S. Probation Office responded to Harrison’s motion. ECF
No. 938. Because Harrison resides in Charlotte, North Carolina, he is currently under supervision
by a probation officer in the Western District of North Carolina. /d. at 2. His supervising officer
in North Carolina supports his request for early termination, noting that Harrison is employed as a
truck driver and, as of April 2, 2021, has not been involved in any new criminal activity. Jd. The
U.S. Probation Office for this District, however, recommends that Harrison’s motion be denied.
Id. It states that although Harrison poses a low risk of reoffending, has no criminal record other
than for the instant offense, and has complied with his conditions of supervised release thus far,
the severity of his criminal conduct makes early termination inappropriate. Jd.

II. LEGAL STANDARD
Motions for early termination of supervised release are governed by 18 U.S.C.

§ 3583(e)(1). That section allows courts to terminate a term of supervised release early when two
Case 1:98-cr-00235-RCL Document 939 Filed 05/06/21 Page 6 of 12

conditions have been met and when certain enumerated factors set forth in 18 U.S.C. § 3553(a)
support the early termination. 18 U.S.C. § 3583(e)(1); accord United States v. Mathis-Gardner,
783 F.3d 1286, 1287 (D.C. Cir. 2015). First, the defendant seeking early termination must have
served at least one year of supervised release. 18 U.S.C. § 3583(e)(1). Second, the Court must be
satisfied that the early termination is “warranted by the conduct of the defendant,” and in “the
interest of justice.” Jd. If these requirements have been met, the Court must consider whether an
early termination is consistent with certain factors enumerated in § 3553(a). Those factors are:

(a)(1) the nature and circumstances of the offense and the history and characteristics
of the defendant

(2) the need for the sentence imposed —

(B) to afford adequate deterrence to criminal conduct;

(C) to protect the public from further crimes of the
defendant;

(D) to provide the defendant with needed educational or
vocational training, medical care, or other correctional
treatment in the most effective manner

(4) the kinds of sentence and the sentencing range established for

(A) the applicable category of the offense committed by the
applicable category of defendant as set forth in the
[U.S. Sentencing Guidelines] . . . in effect on the date the
defendant is sentenced;

(5) any pertinent policy statement —

(A) issued by the Sentencing Commission pursuant to [28 U.S.C.
§ 994(a)(2)] subject to any amendments made to such a policy statement
by act of Congress (regardless of whether such amendments have yet to
be incorporated by the Sentencing Commission into amendments issued
under [28 U.S.C. § 994(p)]); and

(B) that, except as provided in section 3742(g), is in effect on the date the
defendant is sentenced;

(6) the need to avoid unwarranted sentence disparities among defendants with
similar records who have been found guilty of similar conduct; and

(7) the need to provide restitution to any victims of the offense.
Case 1:98-cr-00235-RCL Document 939 Filed 05/06/21 Page 7 of 12

18 U.S.C. § 3553(a); see id. at § 3583(1)(e) (listing the § 3553(a) factors courts must consider).

If a district court denies a motion for early termination of supervised release, it must explain
its consideration of the relevant factors, unless the reasons for its denial are “discernible from the
record.” Mathis-Gardner, 783 F.3d at 1286-87.

With these legal standards in mind, the Court now turns to the merits of Harrison’s request.

II. ANALYSIS
A. Early Termination of Supervised Release Would Not Be in The Interest of Justice

As a threshold matter, Harrison has been on supervised release for more than one year. See
ECF No. 938 at 1. The first requirement for early termination under § 3583(e)(1) has thus been
met. See 18 U.S.C. § 3583(e)(1). But the same cannot be said for the second, as the Court finds
that terminating Harrison’s supervised release at this time would not be in “the interest of justice.”
18 U.S.C. § 3583(e)(1).

As explained above, the Court sentenced Harrison to a term of life imprisonment, plus five
years’ supervised release. ECF No. 738. After serving 18.5 years of that sentence, President Obama
granted him clemency and commuted the remainder of his life sentence. ECF No. 927 at 2. At the
time of his release, Harrison was 54 years old and spared decades of his life in prison. See PSR 3.
Given the vast sentence reduction Harrison has already been afforded, the Court finds that further

reducing his sentence by terminating his term of supervised release one year early would not be in

 

3 Section 3583(e)(1) further provides that a court may terminate a defendant’s supervised release “pursuant
to the provisions of the Federal Rules of Criminal Procedure relating to the modification of probation.”
18 U.S.C. § 3583(e)(1). Rule 32.1(c), in turn, provides that “[bJefore modifying the conditions of probation
or supervised release, the court must hold a hearing, at which the defendant has the right to counsel and an
opportunity to make a statement and present any information in mitigation.” Fed. R. Crim. P. 32.1(c)(1). A
hearing is not required, however, if (a) the defendant waives the hearing, or (b) the relief sought is favorable
to the defendant and does not extend the term of supervised release, and an attorney for the government has
received notice of the relief sought, has had a reasonable opportunity to object, and has not done so. Here,
because the Court is not terminating Harrison’s term of supervised release, § 3583(e)(1) does not require a
hearing on the motion.
Case 1:98-cr-00235-RCL Document 939 Filed 05/06/21 Page 8 of 12

the interest of justice. See 18 U.S.C. § 3583(e)(1). As President Obama chose to leave Harrison’s
five-year term of supervised release in place, a further reduction on top of the executive grant of
clemency would be an undeserved windfall. See ECF No. 931.

B. The Relevant § 3553(a) Factors Weigh Against Early Termination of Supervised
Release

Even if the Court found that terminating Harrison’s supervised release early was in the
interest of justice and warranted by his conduct, it would nevertheless deny Harrison’s motion,
because it finds that the applicable § 3553(a) factors weigh against awarding him any sentence
reduction. See 18 U.S.C. § 3583(e)(1). The Court will address each relevant factor in turn.

First, the “nature and circumstances of the offense” weigh strongly against the early
termination of supervised release. 18 U.S.C. § 3553(a)(1). A jury found Harrison guilty ofa serious
drug crime: conspiring to possess with intent to distribute and distributing one kilogram or more
of heroin in violation of 21 U.S.C. §§ 846, 841(a)(1), 841(b)(1)(A)(i) and aiding and abetting the
same in violation of 18 U.S.C. § 2. Jd. at ] 8. Defendants found guilty of possessing with intent to
distribute and distributing more than one kilogram of heroin must serve at /east ten years in prison.
See 21 U.S.C. § 841(b)(1)(A)(i). At most, they could serve life. See id. These significant terms of
imprisonment reflect Congress’s appreciation for the severity of the offense.

Moreover, the circumstances of the offense also weigh against the early termination of
supervised release. Harrison played a leadership role in a criminal organization that trafficked
significant quantities of heroin. Harrison and his partner, Walter Henry III, “made joint decisions
on when and how much heroin to purchase from Lama.” PSR {17 n.6. Walter Henry III would
then buy directly from Lama, and Harrison would then dilute the drug with other substances and
deliver it to other co-conspirators so it could be sold. Jd. at § 18. Together, Harrison and Walter

Henry III were personally responsible for supplying large quantities of heroin to buyers in D.C.
Case 1:98-cr-00235-RCL Document 939 Filed 05/06/21 Page 9 of 12

and Baltimore. Jd. In fact, Lama admitted to selling Walter Henry III a total of ten to twelve
kilograms of heroin between 1995 and 1998. Jd. at §21. Not only was Harrison personally
responsible for trafficking a substantial amount of heroin, but he also carried a gun during this
time. Jd. at § 18 n.7. On one occasion, he brandished the gun to threaten a store owner who sold
him a “bad” cutting agent. Jd. The serious nature of Harrison’s crimes, coupled with his significant
role in the criminal organization and possession of a firearm while trafficking heroin, weighs
strongly against rewarding Harrison with the early termination of his supervised release.

Second, the need for the sentence imposed “to reflect the seriousness of the offense, to
promote respect for the law, and to provide just punishment” also weigh against the early
termination of Harrison’s supervised release. 18 U.S.C. § 3553(a)(2)(A). As explained above,
Harrison was personally responsible for poisoning the D.C. and Baltimore communities with
massive amounts of heroin. See PSR {J 17 & n.6, 18 & n.7. The severity of his crimes cannot be
understated. Accordingly, granting Harrison’s request for even a relatively minor sentence
reduction would send a message that serious drug offenders like Harrison will not be held
accountable for their full sentences. In so doing, reducing his sentence would fail to promote
respect for the law. Nor would reducing the term of supervised release provide just punishment.
This is especially true given that Harrison’s sentence of life imprisonment was already reduced to
18.5 years by the executive grant of clemency. See ECF No. 927.

Third, the need to afford adequate deterrence does not tip the scales either way. See
18 U.S.C.§ 3553(a)(2)(B). On one hand, the Court finds it unlikely that Harrison himself will
commit more crimes if released. Beside the instant offense, Harrison has no criminal record. ECF
No. 938 at 2. And since his release from prison in 2017, Harrison has integrated himself into his

community and become a productive member of society. He volunteers at a local non-profit, is an
Case 1:98-cr-00235-RCL Document 939 Filed 05/06/21 Page 10 of 12

active member of his church, owns a transportation company, and is employed as a truck driver.
ECF No. 934 at 2; ECF No. 938 at 2. Indeed, at age 58, the U.S. Probation Office’s post-conviction
risk assessment puts him at “low risk” for recidivism. ECF No. 938 at 2. For these reasons, the
Court finds that Harrison is not at risk of committing future crimes. Requiring him to serve his
entire term of supervised release thus would not serve the purpose of specific deterrence.

On the other hand, the Court does find that requiring Harrison to serve his full term of
supervised release serves as a general deterrence to other drug dealers. For the same reason that
reducing Harrison’s term of supervised release would fail to promote respect for the law and reflect
the seriousness of the offense, it would likewise send a message to others that courts do not require
serious drug offenders to serve their full terms of supervised release. Because these considerations
of specific and general deterrence cut both ways, this § 3553(a) factor comes out neutral.

Fourth, because the Court finds it unlikely that Harrison will commit further crimes,
requiring him to serve his full term of supervised release is not necessary to “protect the public
from further crimes of the defendant.” 18 U.S.C. § 3553(a)(2)(C).

Fifth, the “kinds of sentence and the sentencing range” established by the U.S. Sentencing
Guidelines for Harrison’s offense weigh strongly against a sentence reduction. As noted above,
the Guidelines provided a range of 360 months’ to life imprisonment for Harrison’s crime. Henry,
472 F.3d at 913. After serving 18.5 years of his life sentence, Harrison was granted clemency and
released from prison. Though this is a substantial period of incarceration, Harrison’s time served
is still a decade less than the minimum term of imprisonment provided by the Guidelines. See
Henry, 472 F.3d at 913. This fact weighs strongly against awarding Harrison a sentence reduction.

Furthermore, the Guidelines also provided a range of five years’ supervised release. See ECF No.

10
Case 1:98-cr-00235-RCL Document 939 Filed 05/06/21 Page 11 of 12

824 at 1. This further suggests that terminating Harrison’s supervised release before he completes
the five-year term would not be appropriate.

Sixth, the Court is not aware of any “pertinent policy statement” issued by the Sentencing
Commission, as referenced in 18 U.S.C. § 3553(a)(5). This factor thus does cut either way.

Seventh, “the need to avoid unwarranted sentence disparities among defendants with
similar records who have been found guilty of similar conduct” weighs in favor of an early
termination of Harrison’s supervised release. 18 U.S.C. § 3553(a)(6). As noted above, Harrison
was tried with his partner in the heroin-trafficking conspiracy, Walter Henry III. PSR 48. In
addition to finding Walter Henry III guilty of the conspiracy charge, the jury also found him guilty
of two counts of unlawful possession with intent to distribute 100 grams or more of heroin. ECF
Min. Entry 6/10/2004. The Court originally sentenced Walter Henry III to an aggregate term life
imprisonment followed by five years’ supervised release. ECF Min. Entry 3/12/2001. Walter
Henry III’s case then proceeded lock step with Harrison’s through each of the three appeals
discussed above. See Stover, 329 F.3d at 863; Henry, 472 F.3d at 912. Eventually, the D.C. Circuit
affirmed Walter Henry III’s second re-sentence of life imprisonment plus three concurrent terms
of four years’ supervised release. ECF No. 821 at 3-4; ECF No. 883 at 1. Like Harrison, Walter
Henry [JI was also granted clemency by President Obama in 2017, thereby commuting his
aggregate term of life imprisonment but leaving his aggregate four-year term of supervised release
in place. ECF No. 927 at 1.

The fact that Walter Henry II was sentenced to an aggregate term of four years’ supervised
release weighs in favor of reducing Harrison’s term to four years as well. The two worked hand in
hand during the conspiracy; they “made joint decisions on when and how much heroin to purchase

from Lama” and “organized and ran a heroin business” together. PSR {{ 17 n.6 & 18 n.7. Given

11
Case 1:98-cr-00235-RCL Document 939 Filed 05/06/21 Page 12 of 12

the similarity in Harrison’s and Walter Henry III’s conduct in the conspiracy, and the fact that both
defendants had a Criminal History Category of J, Walter Henry III’s four-year aggregate term of
supervised release supports Harrison’s request for terminating his term one year early. See Henry,
472 F.3d at 912.

Eighth, there is no “need to provide restitution to any victims” in this case, so this factor
has no impact on the Court’s analysis. 18 U.S.C. § 3553(a)(7); see ECF No. 823 at 5.

On balance, the Court finds that even a relatively minor sentence reduction from five to
four years’ supervised release would not be proper in this case. Though Harrison’s partner in the
heroin-trafficking organization was sentenced to serve only four years of supervised release, this
sentence disparity is just one of the relevant factors the Court must consider. ECF No. 821 at 3-4.
Weighing against a sentence reduction is the seriousness of Harrison’s offense, the fact that he
played a prominent role in the heroin-trafficking conspiracy, the fact that Harrison was released
after serving only 18.5 years of his life sentence, the sentencing range established by the
Guidelines, and the fact that reducing his sentence would fail to reflect the seriousness of the
offense, promote respect for the law, and provide just punishment. Given these considerations, the
Court finds that terminating Harrison’s supervised release early would not be consistent with the
§ 3553(a) factors.

IV. CONCLUSION

For the reasons set forth above, the Court will DENY Harrison’s pro se motion for early
termination of supervised release, ECF No. 934. A separate Order consistent with this
Memorandum Opinion shall issue contemporaneously.

Date: May _&, 2021 CKpac Soba:

Hon. Royce C. Lamberth -
United States District Judge

12
